Citation Nr: 1146307	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This case was previously before the Board of Veterans' Appeals (Board) in December 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the 20 percent rating for the Veteran's service-connected diabetes mellitus.  It also confirmed and continued the denial of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In April 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  Due to his service-connected diabetes mellitus, the Veteran takes insulin twice a day and is on a restricted diet.  

2.  The preponderance of the evidence is against a finding that the Veteran has to restrict his activities to maintain his blood sugar levels.  

3.  The Veteran has a combined rating of 80 percent due to the following service-connected disabilities:  Nephropathy, evaluated as 60 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; high blood pressure, evaluated as 10 percent disabling; right carpal tunnel syndrome, evaluated as 10 percent disabling; left carpal tunnel syndrome, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; ; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; diabetic retinopathy, evaluated as noncompensable; and erectile dysfunction, evaluated as noncompensable.  

4.  The Veteran has two years of college education and years of work experience in a machine shop.

5.  The preponderance of the competent evidence of record is against a finding that Veteran's service-connected disorders preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for rating in excess of 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to an increased rating for diabetes mellitus and entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2005, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  VA also set forth the criteria, generally, for establishing a TDIU.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the following relevant evidence:  records reflecting the Veteran's treatment by or through S. G., M.D., from August 2004 to December 2005; records reflecting the Veteran's VA treatment from August 2004 through April 2009; the Veteran's Social Security records; an August 2005 statement from the Veteran's former employer; and the transcript of the Veteran's hearing before the undersigned Veterans Law Judge.  

In July 2006, August and September 2009, and January 2011, VA examined the Veteran, in part, to determine the extent of impairment attributable to his service-connected disorders, including his diabetes mellitus.  The VA examination reports show that in conjunction with the 2006 and 2011 examinations, the examiners reviewed the Veteran's medical history.  For all examinations, the examiners interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Diabetes Mellitus

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Diabetes mellitus is rated in accordance with 38 C.F.R. § 4.119, Diagnostic Code 7319.  A 20 percent rating is warranted when the management of diabetes mellitus requires insulin and restricted diet, or; an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when the management of diabetes mellitus requires insulin, a restricted diet, and the regulation of activities.  A 60 percent rating is warranted when the management of diabetes mellitus requires the use of insulin, a restricted diet, and regulation of the Veteran's activities, and produces episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  
Compensable complications of diabetes, such as nephropathy or retinopathy, are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

Regulation of activities is defined as the avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 361, 363 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During his hearing before the undersigned Veterans Law Judge, the Veteran testified that the 20 percent rating for his service-connected diabetes mellitus did not adequately reflect the level of impairment caused by that disorder.  He noted that he took insulin twice a day, as well as oral medication; that he followed a diabetic diet.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence, such as the report of his January 2008 VA outpatient treatment and the report of his January 2011 VA examination, shows that he follows a diabetic diet and that he takes oral medication, as well as insulin twice a day.  He states that approximately every 3 to 4 months, he is treated for diabetes by VA health care providers.  However, as he acknowledged at his April 2010 hearing, there is no evidence that any health care provider has prescribed restricted activity as defined VA.  Rather, his VA health care providers, such as his dietician from the Nutrition Service in December 2005 and March 2006 have prescribed increased aerobic exercise.  Indeed, the evidence, such as VA outpatient treatment in June 2007 and January 2008, shows that the Veteran embarked on a walking program to lose weight.  Although the Veteran has difficulty walking, which attributes to his diabetes, the preponderance of the evidence, such as the reports of his July 2006 and January 2011 VA examinations show that such difficulty is due to arthritis and morbid obesity.  Moreover, the January 2011 VA examiner found that there was no need to restrict the Veteran's activities to stabilize his blood sugar.  The evidence does show that the Veteran does have some difficulty performing activities of daily living, such as putting on his shoes and socks.  However, such difficulties have been attributed primarily to problems other than diabetes.  The evidence also shows that the Veteran worked until 2005, when he was laid off.  While he attributes such problems to his diabetes, the evidence shows that the termination of his employment was due to the elimination of his job position.   

In light of the foregoing discussion, the Board finds that the Veteran's diabetes is managed with insulin and restricted diet without regulation of his activities.  Such findings meet or more nearly approximates the schedular criteria for the 20 percent rating currently in effect.  Accordingly, an increased rating is not warranted; and the appeal is denied.  

In arriving at the foregoing decision, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected diabetes mellitus.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected diabetes mellitus.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's diabetes mellitus presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

The TDIU

The Veteran also seeks entitlement to service connection for a TDIU.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

When, as in this case, the Veteran's combined schedular rating is less than total, a total rating may, nevertheless, be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability are not considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.

The Veteran has a combined schedular rating of 80 percent due to the following service-connected disabilities:  Nephropathy, evaluated as 60 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; high blood pressure, evaluated as 10 percent disabling; right carpal tunnel syndrome, evaluated as 10 percent disabling; left carpal tunnel syndrome, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; ; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; diabetic retinopathy, evaluated as noncompensable; and erectile dysfunction, evaluated as noncompensable.  38 C.F.R. §§ 4.25, 4.26 (2011).  Such ratings clearly meet the percentage criteria set forth in 38 C.F.R. § 4.16(a).  The salient question, then, is whether he is unemployable due to those disabilities.  

During his hearing before the undersigned Veterans Law Judge, the Veteran testified that he was unemployable as a result of his multiple service-connected disabilities.  In particular, he stated that he was no longer able to stand and operate a machine, due to his service-connected neuropathy of his lower extremities.  In this regard, he noted that he had been awarded Social Security Disability Insurance due to his unemployability.  Therefore, he maintained that a TDIU was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran has two years of college education and work experience as a machinist making parts for Harley Davidson.  The record shows that he has been unemployed since May 2005.  
During his hearing before the undersigned Veterans Law Judge, the Veteran stated that during his tenure, his duties were changed due to his difficulty standing and walking and that he was ultimately terminated due to such deficiencies.  While the Veteran maintains that such difficulty was the result of his service-connected neuropathy of the lower extremities, the preponderance of the evidence is against such a claim.  Treatment records from his private physician, S. G., M.D., and the reports of his July 2006 and January 2011 VA examinations, show that his difficulty standing is primarily the result of his nonservice-connected arthritis in his knees and right hip and obesity.  Indeed, during VA treatment in November 2006, the Veteran stated that he retired due to right knee pain.  

The Board recognizes that the Veteran's employment was ultimately terminated after approximately eight years with the same company.  However, that was due to the elimination of his job, not disability.  In this regard, the Board notes that the Veteran did not receive medical retirement from his employer or any other benefits.  

Following the termination of his employment, the Veteran was awarded Social Security Disability Insurance.  Therefore, he suggests that he should also be considered unemployable by the VA.  While a finding of unemployability by the Social Security Administration is undeniably relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue.  Indeed, the Social Security Administration and VA each have their own law and regulations to consider in making such a determination.  As such, a finding of unemployability by the Social Security Administration is not binding on the VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  For example, the Board notes the Social Security Disability Insurance was awarded for multiple disabilities, both service-connected and nonsservice-connected:  right knee arthritis, right hip degenerative disease, neck pain, obesity, diabetes, and hypertension.  However, a finding of TDIU is based solely on service-connected disabilities.  Nevertheless, in January 2011, the Veteran was afforded a comprehensive VA examination to determine whether he was unemployable solely as a result of his service-connected disabilities.  

The VA examiner reviewed the record and evaluated each of the Veteran's service-connected disabilities.  She noted that despite the Veteran's nephropathy, he was not receiving treatment and found no associated kidney problems or other manifestations.  She reported that he treated his diabetes with insulin and a restricted diet but that he did not require restriction of his activities to maintain his blood sugar levels.  With respect to the Veteran's service-connected neuropathy of the lower extremities, the examiner found them manifested primarily by pain and decreased sensation for which the Veteran took over-the-counter medication.  As to the Veteran's diabetic retinopathy, the examiner noted that a recent VA eye examination had been negative for such a disorder.  In regard to carpal tunnel syndrome, the Veteran reported that his hands were numb and that it caused him to drop things.  On examination, however, his upper extremities presented normal sensation.  With respect to hypertension, the examiner reported that the Veteran was taking medication and that his blood pressure was within normal limits at 135/68.  Following the examination, the examiner noted that the Veteran attributed his employment problems to limited ambulation caused by his diabetes and diabetic neuropathy.  The Veteran's contentions notwithstanding, the examiner found that the Veteran's limited mobility was due to obesity and arthritis and that if it was not for those disorders, the Veteran would be able to return to his prior occupation.  

In sum, the preponderance of the competent evidence of record is negative for any findings that alone or in concert, the Veteran's service-connected disabilities render him unemployable.  Other than his unsubstantiated contentions, there is no evidence to the contrary.  In this regard, the Board recognizes that the Veteran has an 80 percent combined evaluation for his service-connected disabilities.  However, it must be emphasized that a high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of employment despite his disabilities.  The foregoing discussion shows that he is capable of employment, and, therefore, a TDIU in not warranted.  Accordingly, the appeal is denied.  



ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


